DETAILED ACTION

Previous Rejections
Applicants' arguments, filed 18 April 2022, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-8, and 21-26 are rejected under 35 U.S.C. 103 as being unpatentable over Harnek et al. (US Patent Application Publication 2003/0004565) in view of Schallenberger et al. (US Patent Application Publication 2015/0031772) and Gad et al. (AAPS PharmSciTech, 2008, 9(3), pages 878-884).
	Harnek et al. discloses medical devices with a coating, the coating comprising a biocompatible carrier and a biological active agent (abstract).  Typically, the carrier is a polymer, such as a poly fatty acid ester polymer (paragraph [14]).  Such polymers taught include PLGA, which is particularly preferred (paragraph [19]).  The polymer can be used alone or in combination with other polymers taught, and such other polymers taught include ethyl cellulose (paragraph [14]).
	Harnek et al. discloses that the PLGA preferably has a monomer ratio between 100:0 and 50:50 (paragraph [20]), but does not disclose the specific PLGA used, and is silent as to the viscosity of the PLGA used.
	Schallenberger et al. discloses coating compositions comprising a polymeric materials and bioactive agents (abstract), and using the coating composition on medical devices (paragraph [8]) such as stents (paragraph [31]).  The polymer employed can be a PLGA (paragraph [19] and examples).  One such example material disclosed is PLGA with a 75:25 ratio of the monomers and an intrinsic viscosity of about 0.7 dL/g (id.), and another is 50:50 ratio and a viscosity of 0.45 dL/g (table 1).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of filing to have used the one of the specific PLGA polymers taught by Schallenberger et al. in the coating taught by Harnek et al.  Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07.  
Independent instant claim 1 further recites a property to the elutable coating composition (that it maintains a high viscosity with sufficient particle bonding to resist drug loss when exposed to blood flow and reduce the particulate burden in the 25 to 50 micron range).
Schallenberger et al. discusses that the molecular weight of the PLGA can be varied in order to tailor the mechanical and biodegradable properties of the polymer used, with the viscosity of the PLGA being an indicator of the molecular weight (paragraph [18]). Further, Gad et al. discusses the rheological behavior and in vitro drug release and the antimicrobial activity of PLGA-based implants (abstract). Gad et al. shows that increasing the concentration of each polymer increases the viscosity and decreases the percent of the drugs released after 24 hours (id.). Thus, the relationship between the polymer and its viscosity and the release of the active agents therefrom is a known. This conventionally known relationship (higher viscosity correlated to slower release) thus does not make a contribution over what was known at the time to one of ordinary skill in the art.
Instant claims 3 and 4 further limit the excipient, and the PLGA polymers disclosed (50:50 and 75:25, ranging between 100:0 and 50:50) render these instant claims prima facie obvious. And as stated previously, in cases involving overlapping ranges, where the instantly claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists.  See MPEP 2144.05.
Instant claims 5-8 and 21-26 further limit the amounts of the three ingredients.  And the amount of the biologically active agent taught by Harnek is from 0.01 to 99 wt% (claim 7), the amount of the specific PLGA materials disclosed by Schallenberger et al. are used in is from about 1 wt% to about 30 wt% of the coating composition (claim 11), and as for the ethyl cellulose, Harnek et al. discloses no additional ingredients as needed, so the amounts taught for the other two ingredients provide for a range of amounts useful.  And these amounts overlap the instantly recited ranges.  And in cases involving overlapping ranges, where the instantly claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists.  See MPEP 2144.05.
It is further noted that alternatively, the coating amount above is for the composition used for coating the medical devices (i.e. with the solvent still present). The instant claims are considered to encompass this composition, as the coating composition is considered to include the composition to be used to coat. Even if the composition is taken to be the dried composition after has been coated onto the medical device (which appears to be the form the Applicant argues), the range taught by Schallenberger et al. also would render prima facie obvious the claimed range, as the range of about 50 wt% to about 99.99 wt% disclosed (paragraph [19]) is considered to overlap 40 wt% as instantly recited (40 wt% is considered to overlap “about” 50 wt%).
	
Claims 9 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Harnek et al. (US Patent Application Publication 2003/0004565), Schallenberger et al. (US Patent Application Publication 2015/0031772), and Gad et al. (AAPS PharmSciTech, 2008, 9(3), pages 878-884) as applied to claim 1 above, and further in view of Jang (US Patent Application Publication 2007/0160641).
Harnek et al., Schallenberger et al., and Gad et al. disclose most of the limitations recited by instant claims 9 and 27, but they do not disclose that the inclusion of everolimus.
Jang discloses medical devices, such as stents, with coatings comprising a polymer and a biologically active material (abstract).  The polymer can be PLGA (paragraph [22]), and the active agent useful can be everolimus (claim 11).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of filing to have used everolimus as the biologically active agent in the coating taught by Harnek et al.  Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07.  

Response to Arguments
	The Applicant argues that the prior art rejections are not proper. The Applicant states that Gad et al. discloses drug release properties and viscosity based on the polymer and not the coating composition. In contrast, the present claims are directed to a coating composition, and the properties of the polymer are not inherently present in a composition including said polymer. Also, Gad et al. does not establish the properties when exposed to blood flow, but instead simulates in vitro release of the composition. Gad et al., also does not establish the reduced particulate burden.
	The Examiner acknowledges the arguments presented, but does not consider them persuasive. It is noted that Gad et al. discusses the effect of the polymer within a polymer composition (abstract), as the polymer is present in 25 or 35 wt%. Thus, compositions were employed. And the specific relationship between these polymers and the release is established by Gad et al. Gad et al. shows that increasing the concentration of each polymer increases the viscosity and decreases the percent of the drugs released after 24 hours (id.). Thus, the relationship between the polymer and its viscosity and the release of the active agents therefrom is a known. This conventionally known relationship (higher viscosity correlated to slower release) was known at the time to one of ordinary skill in the art. This relationship is also stated as being used by the instant invention (see paragraph starting at page 10, line 7 of the instant specification). Thus, the relationship between release from the composition based on the properties of the PLGA was known at the time of filing, and thus does not make a contribution over what was known at the time to one of ordinary skill in the art.

The Applicant further argues that the combination of PLGA and ethyl cellulose is not specifically disclosed by Harnek et al., as these two substances are in lists which would require picking and choosing to arrive at, and the no fewer than 595 different combinations disclosed cannot be considered to render prima facie obvious the combination instantly recited. 
The Examiner does not agree that there is too much picking and choosing in Harnek et al. for the rejection to be proper. Harnek et al. would not be anticipatory for the combination of PLGA and ethyl cellulose, insofar as the combination of the two must be selected from various lists from Harnek et al. But the rejection is not anticipation. It would have been prima facie obvious, however, to make the combination since each component is taught as being useful in making the compositions of the prior art. Also, Gad et al. provides teachings as to the properties of the PLGA and how this relates to the properties of such a medical device.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Gulledge whose telephone number is (571)270-5756. The examiner can normally be reached Monday - Friday 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on (571) 272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Brian Gulledge/Primary Examiner, Art Unit 1699